DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on March 24, 2020.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar on September 29, 2020.

With regard to claims 1, 2, 8, 10 and 15 amendments to the claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:

1. (Currently Amended) A code merging system, comprising: a first memory operable to store:
	a set of metadata settings comprising at least one of a component type and a merge type;

one or more processors operably coupled to a cloud computing environment, the first memory, and the second memory, and configured to implement: a metadata extraction engine configured to:
read metadata artifacts in the cloud computing environment, wherein the metadata artifacts comprise a plurality of components and subcomponents of a second set of code;
for a first metadata artifact component:
determine that the first metadata artifact component is of a type that undergoes a full merge operation when merged with the first set of code, wherein the full merge operation comprises replacing every subcomponent of a corresponding metadata artifact component in the first set of code with a copy of the subcomponents of the first metadata artifact component;
send a copy of the first metadata artifact component to a process engine that is implemented on a processor; for a second metadata artifact component:
determine that the second metadata artifact component is of a type that undergoes a partial merge operation when merged with the first set of code, wherein the partial merge operation comprises replacing some, but not all, of the subcomponents of a corresponding metadata artifact component in the first set of code with some of the subcomponents of the second metadata artifact component;
send a copy of a first subcomponent to a process engine that is implemented on a processor;
the process engine configured to:

perform a full merge operation by replacing, in the first set of code, a metadata artifact component that is of the same type as the first metadata artifact component with the copy of the first metadata artifact component; and
perform a partial merge operation by replacing, in the first set of code, a subcomponent that is of the same type as the first subcomponent with the copy of the first subcomponent.

2. (Currently Amended) The system of claim 1, wherein the first memory is further operable to store a set of metadata templates; and
the metadata extraction engine is further configured to, prior to sending the copy of the first metadata artifact component to the process engine:
determine that the operation of a third metadata artifact component in the second set of code depends upon prior implementation of the first metadata artifact component; and send a copy of the third metadata artifact component to a cache.

8. (Currently Amended) A method for merging source code, comprising: for a first metadata artifact component of a first set of code located in a cloud environment:
determining, by a first processor, that the first metadata artifact component is of a type that undergoes a full merge operation when merged with a second set of code located in a first memory, wherein the full merge operation comprises replacing every subcomponent of a corresponding metadata artifact component in the second set of code with a copy of the subcomponents of the first metadata artifact component;

completing, by the process engine, the full merge operation by replacing, in the second set of code, a metadata artifact component that is of the same type as the first metadata artifact component with the copy of the first metadata artifact component;
for a second metadata artifact component of the first set of code located in the cloud environment:
determining, by the first processor, that the second metadata artifact component is of a type that undergoes a partial merge operation when merged with the second set of code located in the first memory, wherein the partial merge operation comprises replacing some, but not all, of the subcomponents of a corresponding metadata artifact component in the second set of code with some of the subcomponents of the second metadata artifact component;
sending, by the first processor, a copy of a first subcomponent to the process engine that is implemented on the second processor;
completing, by the process engine, the partial merge operation by replacing, in the second set of code, a subcomponent that is of the same type as the first subcomponent with the copy of the first subcomponent.

10. (Currently Amended) The method of claim 8, further comprising:
prior to sending the copy of the first subcomponent to the process engine,
a cache.

15. A source code merging device, comprising one or more processors configured to implement:
a metadata extraction engine configured to:
read metadata artifacts in a cloud environment, wherein the metadata artifacts comprise a plurality of components and subcomponents of a first set of code;
for a first metadata artifact component:
determine that the first metadata artifact component is of a type that undergoes a full merge operation when merged with a second set of code located in a second memory, wherein the full merge operation comprises replacing every subcomponent of a corresponding metadata artifact component in the second set of code with a copy of the subcomponents of the first metadata artifact component;
send a copy of the first metadata artifact component to a process engine that is implemented on a processor; for a second metadata artifact component:
determine that the second metadata artifact component is of a type that undergoes a partial merge operation when merged with the second set of code, wherein the partial merge operation comprises replacing some, but not all, of the subcomponents of a corresponding metadata artifact component in the second set of code with a corresponding set of the subcomponents of the second metadata artifact component;
a first subcomponent to a process engine that is implemented on a processor; the process engine configured to:
perform a full merge operation by replacing, in the second set of code, a metadata artifact component that is of the same type as the first metadata artifact component with the copy of the first metadata artifact component; and
perform a partial merge operation by replacing, in the second set of code, a subcomponent that is of the same type as the first subcomponent with the copy of the first subcomponent.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “read metadata artifacts in the cloud computing environment, wherein the metadata artifacts comprise a plurality of components and subcomponents of a second set of code; for a first metadata artifact component: determine that the first metadata artifact component is of a type that undergoes a full merge operation when merged with the first set of code, wherein the full merge operation comprises replacing every subcomponent of a corresponding metadata artifact component in the first set of code with a copy of the subcomponents of the first metadata artifact component; send a copy of the first metadata artifact component to a process engine that is implemented on a processor; for a second metadata artifact component: determine that the second metadata artifact component is of a type that undergoes a partial merge operation when merged with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
April 30, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191